EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lei Guo on March 8, 2022.

The application has been amended as follows: 

CLAIM AMENDMENTS
This listing of claims will replace all prior versions, and listings, of claims in the application:
[Claim 1]	(Currently Amended)
A continuous production method for an aromatic polymer having an ether bond or an imide bond, the method comprising:
(a) supplying a polymerization solvent and a reaction raw material to a continuous production apparatus including a plurality of reaction vessels in a housing chamber and a stirring shaft coupled to opposite side walls of the housing chamber;
(b) performing a polycondensation reaction in the polymerization solvent in at least one of the reaction vessels to form a reaction mixture; and
(c) stirring the reaction mixture in at least one of the reaction vessels by rotating a stirring blade around the stirring shaft, wherein the stirring blade is installed on the stirring shaft and positioned in the at last one of the reaction vessels; and
(d) successively moving the reaction mixture to each of the reaction vessels, wherein a temperature in a downstream reaction vessel is the same as or higher than a temperature of an adjacent upstream reaction vessel, 
the steps (a), (b), (c), and (d) being performed in parallel,
wherein an ether bond or an imide bond is formed by the polycondensation reaction;
respective gas phase parts of the plurality of reaction vessels communicate with one another; 

the polycondensation reaction is a desalting polycondensation reaction;
the reaction vessels are configured such that at least one pair among combinations of adjacent reaction vessels is sequentially connected in the order of the highest maximum liquid surface level of a liquid that can be housed by the reaction vessels; 
	the reaction mixture is moved from a reaction vessel with a higher maximum liquid surface level to a reaction vessel with a lower maximum liquid surface level due to a difference in the maximum liquid surface level; and 
at least one reaction vessel has a higher temperature than the adjacent upstream reaction vessel.


[Claim 2]	(Original)
The continuous production method for an aromatic polymer according to claim 1, wherein the polycondensation reaction is a desalting polycondensation reaction in which the ether bond is formed.

[Claim 3]	(Canceled)

[Claim 4]	(Previously Presented)
The continuous production method for an aromatic polymer according to claim 1, wherein
the reaction vessels are sequentially connected in the order of the highest maximum liquid surface level of a liquid that can be housed by each of the reaction vessels; and
the reaction mixture is successively moved in accordance with the order from a reaction vessel with a higher maximum liquid surface level to a reaction vessel with a lower maximum liquid surface level due to a difference in the maximum liquid surface level.

[Claim 5]	(Previously Presented)
The continuous production method for an aromatic polymer according to claim 1, wherein the respective reaction vessels are connected in series.


The continuous production method for an aromatic polymer according to claim 1, further comprising (d) removing at least a part of water in the gas phase part of the reaction vessels from the reaction vessels,	
the steps (a), (b), (c), and (d) being performed in parallel.

[Claim 7]	(Previously Presented)
The continuous production method for an aromatic polymer according to claim 1, further comprising (e) feeding an inert gas to the gas phase part from a downstream side toward an upstream side in a movement direction of the reaction mixture,
the steps (a), (b), (c), (d) and (e) being performed in parallel.

[Claim 8]	(Previously Presented)
The continuous production method for an aromatic polymer according to claim 1, further comprising:
(f) separating and recovering some of the reaction raw material from the gas phase part; and
(g) resupplying at least some of the separated and recovered reaction raw material to at least some of the reaction vessels,
the steps (a), (b), (c), (d), (e), (f), and (g) being performed in parallel.

[Claim 9]	(Previously Presented)
The continuous production method for an aromatic polymer according to claim 1, wherein the continuous production apparatus includes a housing chamber, and the plurality of reaction vessels are provided by dividing the space inside the housing chamber.

[Claim 10]	(Previously Presented)
The continuous production method for an aromatic polymer according to claim 1, wherein the reaction raw material includes an alkali metal salt in a solid powder state, and the alkali metal salt is formed by refining an alkali metal salt with an average particle size of not less than 100 µm to an average particle size of not greater than 95 µm.



[Claim 12]	(Canceled)

[Claim 13]	(Canceled)

[Claim 14]	(Canceled)

[Claim 15]	(Canceled)

[Claim 16]	(Canceled)

[Claim 17]	(Canceled)

[Claim 18]	(Canceled)

[Claim 19]	(Canceled)

[Claim 20]	(Canceled)

[Claim 21]	(Canceled)

[Claim 22]	(Canceled)

[Claim 23]	(Canceled)

[Claim 24]	(Currently Amended)
The continuous production method for an aromatic polymer according to claim 1, wherein the downstream reaction vessel has a higher temperature than the adjacent upstream reaction vessel.

Reasons for Allowance
The prior art of record does not teach or suggest the claimed continuous product method for an aromatic polymer comprising the claimed processing steps using the claimed apparatus.  The closest prior art of record is Johnson et al. (US Pat. 4,175,175) in view of Harada et al. (US Pat. 5,792,883) and Portno (J. Inst. Brew. Vol 75, 1969, 468-471), discussed in the Final rejection mailed September 27, 2021.  While temperature is generally considered a result effective variable in the art, the prior art does not provide any direction that would lead a person having ordinary skill in the art to the step of successively moving the reaction mixture to each of the reaction vessels, wherein a temperature in a downstream reaction vessel is the same as or higher than a temperature of an adjacent upstream reaction vessel, wherein at least one reaction vessel has a higher temperature than the adjacent upstream reaction vessel.  The prior art of record does not teach increasing the reactor temperature during the polymerization of an aromatic polyimide or polyether as the reaction mixture moves through a sequential reactor, and there is nothing in the prior art that would lead a person having ordinary skill in the art to the specific reactor temperature settings claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/LIAM J HEINCER/Primary Examiner, Art Unit 1767